Citation Nr: 1731008	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-27 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastritis.  

2.  Entitlement to an initial compensable rating for costochondritis. 

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 

4.  Entitlement to service connection for a left wrist disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a right wrist disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left ankle disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a right ankle disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript is in the record. 

The Board notes that it has assumed jurisdiction of the claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities, because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of a request to reopen the Veteran's previously denied claim for service connection for achalasia has been raised by the record in a June 2016 form VA 21-526EZ.  A claim for an increased rating for lumbar strain has been raised in a July 2016 notice of disagreement.  Neither of these claims has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Additional private medical evidence was received from the Veteran in January 2017 and February 2017.  Waivers of RO review of this evidence were received at that time.  Furthermore, as the substantive appeal in this matter was received after February 2, 2013, waiver of RO review is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for costochondritis and entitlement to service connection for left wrist disability, a right wrist disability, a left ankle disability, a right ankle disability, and a left shoulder disability, all claimed as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gastritis is productive of small nodular lesions and symptoms that include abdominal pain, without evidence of multiple small eroded or ulcerated areas, a large ulcerated or eroded area, or of severe hemorrhages.  

2.  The Veteran is service-connected for post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling; traumatic brain injury (TBI), evaluated as 40 percent disabling; migraine headaches, evaluated as 30 percent disabling; a right knee disability, evaluated as 10 percent disabling; a left knee disability, evaluated as 10 percent disabling; lumbar strain, evaluated as 10 percent disabling; gastritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; dizziness and memory loss associated with TBI, evaluated as 10 percent disabling; and costochondritis, status-post gall bladder removal with residual scar, Bell's palsy, dermatitis, and erectile dysfunction, each evaluated as zero percent disabling; he has a combined evaluation of 90 percent.  

3.  The Veteran last worked on January 31, 2014; the medical evidence shows that his PTSD, headaches, and knee disabilities each impact his ability to be employed, that the VA Vocational Rehabilitation program finds he has a serious employment handicap, and that his service connected disabilities combine to prevent him from obtaining and maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.21, 4.113, 4.114, Code 7307 (2016).  

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities have been met as of February 1, 2014.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.   The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that the duty to assist has been met.  The Veteran's representative believes that the Veteran's last VA examination of his gastritis was conducted in 2008, and argues that he Veteran should have a new examination.  However, the Veteran was afforded recent VA examinations of his gastritis in 2014 and 2015.  The most recent examination addressed all rating criteria.  The Veteran's VA treatment records have also been obtained, and he has submitted pertinent private medical records.  The Veteran also described his symptoms at the January 2017 hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran believes that the initial 10 percent rating assigned to his service connected gastritis does not reflect the impairment caused by this disability.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for gastritis was granted in a March 2010 rating decision.  A 10 percent rating was initially assigned for this disability and continues to remain in effect.  

Chronic gastritis with severe hemorrhages or large ulcerated or eroded areas is evaluated as 60 percent disabling.  Chronic gastritis with multiple small eroded or ulcerated areas and symptoms is evaluated as 30 percent disabling.  Chronic gastritis with small nodular lesions and symptoms is evaluated as 10 percent disabling.  Gastritis, atrophic, as a complication of a number of diseases, including pernicious anemia, is rated according to the underlying condition.  38 C.F.R. § 4.114, Code 7307.  

The Board observes that the Veteran is also service connected for status-post gall balder removal with residual scar.  Coexisting abdominal conditions produce a common disability picture and do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  Ratings under diagnostic codes 7301 to 7329 will not be combined.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2016).  However, the Board observes that the zero percent evaluation assigned for the Veteran's gall bladder removal with residual scar is based on the symptoms due to the scar, and not to the digestive system.  See 38 C.F.R. §§ 4.27, 4.118, Code 7802 (2016).  Therefore, any symptoms arising from the abdominal area of the digestive system can and will be evaluated as part of the Veteran's gastritis without fear of violating the rule against pyramiding.  

In contrast, the Board further notes that service connection for the Veteran's achalasia has been denied.  As noted by an August 2015 VA medical opinion, achalasia is a disorder of the esophagus that results in dysphagia, and gastritis is inflammation associated with mucosal injury of the stomach.  The VA examiner states that these conditions are different and unrelated.  The rating codes relating to diseases of the esophagus (7203-7205) are not included in those of the digestive system that cannot be combined with each other.  As the Veteran's dysphagia and similar esophageal symptoms due to achalasia are found by medical opinion to be unrelated to gastritis, they will not be included in the evaluation of gastritis.  38 C.F.R. §§ 4.113, 4.114.  

The evidence includes the report of a private endoscopy conducted in August 2009 following the Veteran's complaints of chronic heartburn, dysphagia, and abdominal pain.  There was erythema and congestion of the mucosa in the antrum and the stomach body, which was compatible with gastritis.  The duodenum was normal.  An examination at this time states the Veteran denied problems with abdominal pain, rectal bleeding, unintentional weight loss, change in bowel habits, diarrhea, or constipation.  A biopsy confirmed the diagnosis of gastritis.  

February 2010 private records show that the Veteran was seen for various gastrointestinal complaints.  A February 2010 private abdominal ultrasound showed post-surgical changes relating to the Veteran's gallbladder but was otherwise normal.  In April 2010 the Veteran had a history of H. pylori infection, gastroesophageal reflux disease (GERD), weight loss, vomiting, and abdominal pain.  A computed tomography (CT) scan of the abdominal region shows that the stomach was negative.  

Private records from February 2012 show that the Veteran reported abdominal pain with weight loss that was stabilizing, and GERD.  April 2012 records continue to note abdominal pain.  November 2012 and December 2012 notes from the Veteran's doctor state that what used to be right lower quadrant bloating was now mostly burning.  He currently had no significant symptoms with the achalasia.  On examination there was some mild discomfort of the right lower quadrant.  He had occasional burping and occasional vomiting.  The examiner described the right lower quadrant pains and burning as mild.  

The Veteran underwent surgery to treat his achalasia in July 2013.  

The Veteran was seen by his private provider for generalized abdominal pain in February 2014, March 2014, and June 2014.  His history of gastritis was noted without any additional findings. 

The Veteran was afforded a VA examination of his various disabilities of the digestive system in May 2015.  The examiner reviewed his electronic records.  The Veteran complained of right sided abdominal pain that had been constant for the past two years and makes him feel uncomfortable.  He also complained of reflux symptoms with some relief on medication.  There were no incapacitating episodes and no other symptoms were noted. 

The Veteran had a private endoscopy (EGD) in January 2015.  Esophageal stricture was noted.  Otherwise, diffuse mild inflammation characterized by erythema was found in the entire examined stomach.  The duodenal bulb and both parts of the duodenum were normal.  

The most recent VA examination of the Veteran's disability was conducted in April 2015.  The claims file was reviewed by the examiner, and the diagnosis of gastritis was noted.  The Veteran had a long history of recurrent H. pylori infection.  The January 2015 EGD was said to be the most recent to have been performed, and the results were active chronic gastritis; no evidence of metaplasia, dysplasia, or malignancy; positive for H. pylori.  His treatment plan included taking continuous medication.  The Veteran had recurring episodes of symptoms that were not severe, but recurred four or more times a year.  He did not have any incapacitating episodes.  The examiner found that the Veteran has hypertrophic gastritis that is chronic with nodular lesions and symptoms.  The examination report indicates that there were no more pertinent physical findings, complications, conditions, signs, or symptoms related to the diagnosis of gastritis.  A VA examination for esophageal conditions conducted at this time also notes the diagnosis of gastritis, and reports the Veteran has intermittent episodes of abdominal pain that does not hinder his ability to function.  

Private treatment records show that the Veteran was seen for complaints of abdominal pain as recently as April 2016.  

At the January 2017 hearing, the Veteran testified that he experiences acid reflux every other night.  He said that he had sought treatment for his symptoms a couple of times.  When his symptoms were active, they would keep him up all night and affect his functioning the following day.  See Transcript. 

The Board finds that the evidence does not support entitlement to a rating of 30 percent or higher for any portion of the appeal period.  A 30 percent rating would require evidence of multiple small eroded or ulcerated areas and symptoms.  The Veteran has symptoms that include or have included recurrent abdominal pain, acid reflux, occasional burping and occasional vomiting.  However, neither the August 2009 endoscopy nor the January 2015 endoscopy found multiple small eroded or ulcerated areas.  There is also no evidence of severe hemorrhages, or large ulcerated or eroded areas.  The April 2015 VA examiner found that the Veteran has hypertrophic gastritis that is chronic with nodular lesions and symptoms.  The criteria for an increased rating have not been met, and the appropriate rating remains the 10 percent that is currently in effect.  

TDIU

The Veteran contends that his service connected disabilities combine to prevent him from being gainfully employed.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; TBI, evaluated as 40 percent disabling; migraine headaches associated with TBI, evaluated as 30 percent disabling; a right knee disability, evaluated as 10 percent disabling; a left knee disability, evaluated as 10 percent disabling; lumbar strain, evaluated as 10 percent disabling; gastritis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; dizziness and memory loss associated with TBI, evaluated as 10 percent disabling; and costochondritis, status-post gall bladder removal with residual scar, Bell's palsy, dermatitis, and erectile dysfunction, each evaluated as zero percent disabling.  He has a combined evaluation of 90 percent.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

The evidence includes a November 2013 letter from the Veteran to his employer in which he gives six weeks' notice that he would be leaving his job.  Although he did not state that he was retiring due to his medical problems, he did indicate that his chronic medical conditions needed to improve before he considered future employment.  The Veteran said that his last day of work would be January 6, 2014.  

The record shows that the Veteran was basically eligible for the VA vocational rehabilitation program.  His counseling record shows that the Veteran has vocational impairment, that his service connected disabilities contributed in substantial part to the vocational impairment, and that he had a serious employment handicap.  However, a determination as to whether or not the achievement of a vocational goal was deferred in May 2014, and deferred again in September 2014.  A January 2015 letter from the Veteran's counselor to the Veteran states that his vocational rehabilitation program was considered to be in interrupted status due to the Veteran's failure to complete his evaluation or to contact his counselor since October 2014.  

The Veteran submitted a VA form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability in January 2015.  He states that he became too disabled to work on January 31, 2014.  The Veteran had last worked on that day when he was a senior logistic supervisor as a civilian employee of the Army.  He had a college degree in homeland security.  

At an April 2015 VA examination of the knee and lower legs, the examiner found that the Veteran's orthopedic disabilities resulted in an occupational impact, as it would affect his ability to perform heavy physical tasks, lifting, prolonged walking, standing, squatting or climbing stairs.  Sedentary tasks were not affected. 

The Veteran was afforded a VA examination of his PTSD in June 2015.  He was noted to have worked as a logistician for the government, but had not worked since 2014.  The Veteran indicated that he had left work because he felt sick and he was unable to sleep.  He could not concentrate and everything made him frustrated.  The examiner opined that the PTSD would result in moderate to severe work impairment.  

A July 2015 VA examination of the Veteran's headaches states that this disability impacts his ability to work.  The Veteran said that he resigned from his job due to recurrent headaches that impacted his ability to concentrate.  

The April 2015 VA examiner of the Veteran's gastritis opined that this disability did not impact the Veteran's ability to work.  However, at the January 2017 hearing the Veteran testified that gastrointestinal symptoms prevented him for sleeping at night which left him unable to concentrate or function the next day.  He indicated the pain from his gastritis and costochondritis led to his resignation and continued unemployment.  See Transcript. 

The Board has determined that the criteria for TDIU have been met as of February 1, 2014, which according to VA Form 21-8940 completed by the Veteran was the first day of the his unemployment.  A VA examiner has opined that the Veteran's orthopedic disabilities of the knees preclude many physical tasks.  Other VA examiners have opined that both his PTSD and his headaches prevent him from concentrating on work tasks, and that the PTSD results in feelings of frustration.  The Veteran testified that the pain from his gastritis prevents him from sleeping, which further impacts his ability to concentrate.  The VA vocational rehabilitation counselor determined that the Veteran's service connected disabilities are productive of a serious employment handicap, and was unable to determine whether or not rehabilitation would be feasible.  Resolving all doubt in favor of the Veteran, the Board finds that as of February 1, 2014, his service connected disabilities combined to prevent him from obtaining and maintaining gainful employment.  

Entitlement to TDIU prior to February 1, 2014 has been considered, but is not warranted.  The evidence shows that the Veteran worked on a full time basis for the entire period from his February 2008 separation from service until he last worked on January 31, 2014.  While he has submitted lay statements showing that he often missed work due to medical appointments during this period, the Veteran himself estimates that his inability to work began on February 1, 2014.  There is no opinion to suggest that he was unable to work prior to this date, and the Veteran's full time employment during that period weighs against assignment of TDIU prior to February 1, 2014.  


ORDER

Entitlement to an initial rating in excess of 10 percent for gastritis is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities from February 1, 2014 is granted. 


REMAND

In his May 2017 Informal Hearing Presentation, the Veteran's representative states the Veteran has not been provided a VA examination of his costochondritis since 2008.  A review of the record confirms this assertion.  The Board agrees that the Veteran should be afforded an examination to determine the current symptomatology associated with this disability.  

In addition, the Veteran testified at the January 2017 hearing that he had been X-rayed by a private doctor for his costochondritis only a few days earlier.  Although the Veteran has submitted January 2017 private records dated just before the hearing that indicate X-ray studies of his cervical spine and shoulder were conducted, there is no mention of an X-ray specifically for costochondritis.  Nevertheless, the Veteran will have an opportunity to submit these records if they exist.  

Entitlement to service connection for left wrist disability, a right wrist disability, a left ankle disability, a right ankle disability, and a left shoulder disability, all included as due to an undiagnosed illness, was denied in rating decision dated August 17, 2015.  In a July 2016 letter from the Veteran, he states that he disagreed with the August 17, 2015 decision on these issues.  This letter was received on August 8, 2016.  The Board finds that this constitutes a timely notice of disagreement with these issues.  See 38 C.F.R. §§ 20.201, 20.302 (2016).  

The Veteran has not yet been provided a Statement of the Case for either of these issues.  To date, there is no indication in any VA electronic tracking system to show that a notice of disagreement has been recognized or a Statement of the Case will be issued.  In addition, the Veteran has not been notified of the necessity of submitting a substantive appeal.  Therefore, these issues must be remanded to the RO for the issuance of a Statement of the Case.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 (1999).  

This notice of disagreement also indicates that the Veteran desires an increased rating for this service connected lumbar strain.  The August 17, 2015 rating decision did not adjudicate that issue.  As noted in the introduction, that issue is referred to the AOJ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit copies of all private treatment records for his costochondritis dating from January 2017 to the present that have not been previously submitted, to include the January 2017 X-ray study of his costochondritis.  Notify him that VA will request these records on his behalf if he provides permission as well as the necessary contact information, but that it is ultimately his responsibility to ensure that the records are submitted. 

2.  Schedule the Veteran for a VA examination of his costochondritis.  All indicated tests and studies should be conducted.  The electronic record should be made available to the examiner for use in the study of this case, and the examination report should state that it has been reviewed.  The examiner should identify all symptoms associated with this disability as well as any impairment of functioning.  Finally, the examiner should state whether or not the Veteran has a current diagnosis of Tietze syndrome and, if so, if this disability is considered part and parcel of the service connected costochondritis or is it an entirely separate disability.  

3.  Issue a statement of the case for the appeals of entitlement to service connection for left wrist disability, a right wrist disability, a left ankle disability, a right ankle disability, and a left shoulder disability, all claimed as due to an undiagnosed illness.  This instruction may be disregarded if and only if a statement of the case is issued before these remand instructions are implemented.  The Veteran should also be notified of the necessity of submitting a substantive appeal for each issue in order to finalize his appeal.  Each issue should be returned to the Board if and only if a substantive appeal is received. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


